Locher, J.,
dissenting in part. The fuel cost adjustment clause is a provision in the rate schedule of an electric utility that requires the company to adjust the rates it charges to customers in accordance with any fluctuation in the delivery and acquisition costs of fuel used to generate electricity. R. C. 4905.01(G). Thus, crucial to the passing of costs through a fuel cost adjustment clause is that they be either an acquisition cost or a delivery cost. Delivery cost is defined as “the cost of delivery of fuel, to be used for the generation of electricity from the site of production directly to the site of an electric generating facility.” R. C. 4905.01(E). Acquisition cost is defined to mean “the cost to an electric light company of acquiring the title of fuel to be used for the generation of electricity.” R. C. 4905.01(F). This definition continues to specifically state that acquisition cost does not embrace any associated cost. The maxim expressio unius est exclusio alterius is applicable in the construction of statutes. By expressing what costs may be included in the fuel cost adjustment clause the General Assembly’s intent to exclude all other costs is apparent.
It is uncontroverted that the non-fuel cost of economic dispatch power is neither an acquisition cost nor a delivery cost. The commission’s inclusion in the fuel cost adjustment clause in Rule 4901:1-11-02(1), Ohio Adm. Code, of *327this non-fuel cost of economic dispatch power is purportedly authorized by E. C. 4905.69(C). E. C. 4905.69 provides, in relevant part:
“The public utilities commission shall promulgate a rule that:
a# # #
“(C) Establishes incentives, in terms of costs that may be recovered by electric light companies pursuant to a fuel cost adjustment clause for the implementation and employment by such companies of efficient fuel procurement and utilization practices.”
E. C. 4905.69(C) must be read in pari materia with E. C. 4905.01. Fuel costs which may be passed through the fuel cost adjustment clause are only delivery cost and acquisition cost. E. C. 4905.69(C) does not vest in the commission the authority to declare null and void the statutory limitations pronounced by the General Assembly. The only consistent interpretation of E. C. 4905.69(C) is that it permits the commission to promulgate rules to create incentives in terms of the costs that may be statutorily recovered, not the recovery of costs in addition to delivery and acquisition costs.
The pass through of the total cost of economic dispatch power, while it may be reasonable with respect to efficient fuel utilization, is unlawful under the present statutory scheme. The commission is simply not authorized to rewrite the statutory provisions as it deems proper. The majority’s finding has started the erosion of the sound principle expressed in Ohio Power Co. v. Pub. Util. Comm. (1978), 54 Ohio St. 2d 342, 344, that:
“* * * Fuel adjustment clauses are not and may not be permitted to become a carte-blanche authorization to an electric utility to pass through to its tariff customers expenses other than fuel cost fairly attributable to the production of the service to those customers. * * *”
Accordingly, I must respectfully dissent.
W. Browx, J., concurs in the foregoing dissenting opinion.